    Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 1 of 9 Page ID #670




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANI HOURANI, # 17832-039,                           )
                                                     )
                        Petitioner,                  )
                                                     )
         vs.                                         )        Case No. 18-cv-152-SMY
                                                     )
T.G WERLICH,                                         )
                                                     )
                        Respondent.                  )


                               MEMORANDUM AND ORDER
YANDLE, District Judge:

         Petitioner Dani Hourani is incarcerated at the FCI-Greenville, Illinois (“Greenville”). He

filed this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge his conviction and

sentence for conspiring to murder a federal witness in violation of 18 U.S.C. § 371 and § 1512,

and aiding and abetting the killing of another person with the intent to prevent the person from

communication with law enforcement or from testifying, in violation of 18 U.S.C. § 1512(a) and

§ 2. (Doc. 1, p. 2). He is serving a life sentence for the § 1512(a) conviction and a concurrent

five-year term for the § 371 conviction. Petitioner argues that after Rosemond v. United States,

572 U.S. 65 (2014), and Fowler v. United States, 563 U.S. 668 (2011), he is actually innocent of

both crimes.

         Upon initial review, this Court determined that Petitioner’s Rosemond claim could not be

brought in a § 2241 petition because he was not convicted of a violation of 18 U.S.C. § 924(c) or

of aiding or abetting the same. 1 (Doc. 5, p. 4); Nix v. Daniels, No. 16-2605, 2016 WL 9406711



1
 Rosemond, a statutory interpretation case which the Seventh Circuit has applied retroactively on collateral
review, “clarified the interplay between aiding-and-abetting liability under 18 U.S.C. § 2 and the
substantive firearms offense in 18 U.S.C. § 924(c),” requiring the jury to find that a defendant had actual
                                                     1
Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 2 of 9 Page ID #671




(7th Cir. 2016) (affirming dismissal of § 2241 petition raising Rosemond because petitioner was

not charged “with any type of § 924(c) offense”). Respondent was ordered to answer Petitioner’s

claim that the jury instructions at his trial were erroneous under Fowler. (Doc. 5, pp. 4-6).

        Respondent argues that Petitioner procedurally defaulted his Fowler claim, that Fowler did

not change the intent requirement as relevant to this case, that Petitioner cannot demonstrate his

actual innocence, and that the failure to instruct the jury in compliance with Fowler was harmless.

(Doc. 19). Petitioner replied, submitting extensive transcript material. (Docs. 33, 41). For the

following reasons, the Habeas Petition will be DENIED.

                              Relevant Facts and Procedural History

        Petitioner Dani Hourani was convicted by a jury in the Eastern District of Michigan in and

was sentenced to life imprisonment in 1996. United States v. Hourani, et al., Case No. 95-cr-

80071-BAF-2 (E.D. Mich.). He had been involved in a heroin trafficking operation led by his

father (Ibrahim Hourani, referred to herein as “Ibrahim”) and Abbas Aldirani. (Doc. 19, p. 3). The

FBI began investigating these activities in 1992 and enlisted Hassan Cheaib as a cooperating

witness to make controlled drug transactions with Ibrahim. Cheaib and Ibrahim were arrested and

Ibrahim later learned that Cheaib was a cooperator and shared this information with Aldirani and

Petitioner. Petitioner made threats on Cheaib’s life and enlisted drug customer Haidar Rahal to

find someone who could kill Cheaib. (Doc. 1, p. 12; Doc. 19, p. 4). Another drug customer

introduced Rahal to Tony “Mobeen” (or “Mobean”) Owens, 2 who agreed to do the killing. Id. On




advance knowledge that his cohort would use a firearm in the underlying offense. Montana v. Cross, 829
F.3d 775, 777-78, 783 (7th Cir. 2016).
2
  This individual’s nickname is spelled both ways in documents filed in this case. (Doc. 1, p. 12; Doc. 19,
p. 4; Doc. 19-6, p. 5).
                                                    2
    Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 3 of 9 Page ID #672




December 2, 1992, Petitioner saw Cheaib with a friend, Mohamed “Booty” Biri. 3 Petitioner

notified Rahal and gave Cheaib’s location to Owens. (Doc. 19-4, pp. 25-30). Owens shot Biri

while attempting to shoot Cheaib. Biri died of three gunshot wounds while Cheaib escaped injury.

(Doc. 1, pp. 12-13; Doc. 19, pp. 4-5). Petitioner admitted to Aldirani that he was responsible for

the shooting. His life sentence under § 1512(a) was imposed for Biri’s death.

         The Sixth Circuit Court of Appeals affirmed Petitioner’s conviction. United States v.

Hourani, 172 F.3d 50 (6th Cir. 1999) (table), 1999 WL 16472. His collateral attack under 28

U.S.C. § 2255 was denied and the denial was affirmed by the Sixth Circuit in January 2002. (Doc.

1, p. 2; Doc. 19, pp. 5-6). Petitioner filed a motion in 2003 invoking Federal Rule of Civil

Procedure 60(b) that was rejected as an unauthorized successive § 2255 motion. (Doc. 1, pp. 2-

3).

                                             Applicable Law

         Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be employed

to raise claims of legal error in conviction or sentencing; they may only challenge the execution of

a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998). Thus, aside from the

direct appeal process, a prisoner who has been convicted in federal court is generally limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the

court which sentenced him. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). Additionally,

he may not file a “second or successive” § 2255 motion unless a panel of the appropriate court of

appeals certifies that such motion contains either 1) newly discovered evidence “sufficient to

establish by clear and convincing evidence that no reasonable factfinder would have found the



3
 This is the spelling of the victim’s name as it appears in the trial transcript and used by Petitioner. (Doc.
1, pp. 10, 12, 16-18; Doc. 19-1, p. 29; Doc. 19-2, pp. 28, 37). Respondent’s pleadings use alternative
spellings: Mohamed “Boudie” Berri, and “Boudi.” (Doc. 19, pp. 4-5, 7).
                                                      3
    Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 4 of 9 Page ID #673




movant guilty of the offense,” or 2) “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).

         Under very limited circumstances, a prisoner may challenge his federal conviction or

sentence under § 2241. 28 U.S.C. § 2255(e) contains a “savings clause” which authorizes a federal

prisoner to file a § 2241 petition where the remedy under § 2255 is “inadequate or ineffective to

test the legality of his detention.” 28 U.S.C. § 2255(e). See United States v. Prevatte, 300 F.3d

792, 798-99 (7th Cir. 2002).         “A procedure for postconviction relief can be fairly termed

inadequate when it is so configured as to deny a convicted defendant any opportunity for judicial

rectification of so fundamental a defect in his conviction as having been imprisoned for a

nonexistent offense.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). 4

         Following Davenport and its progeny, the Seventh Circuit has enunciated a three-part test

for determining whether § 2255 is inadequate or ineffective, thus triggering the savings clause:

         (1): the federal prisoner must seek relief based on a decision of statutory
         interpretation (as opposed to a decision of constitutional interpretation, which the
         inmate could raise in a second or successive § 2255 motion);

         (2): the statutory rule of law in question must apply retroactively to cases on
         collateral review and could not have been invoked in a first § 2255 motion; and

         (3): a failure to afford the prisoner collateral relief would amount to an error “grave
         enough” to constitute “a miscarriage of justice.”

Worman v. Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (emphasis in original) (citing Montana v.

Cross, 829 F.3d 775, 783 (7th Cir. 2016); Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019)).

See also Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019); Brown v. Caraway, 719 F.3d 583,

586 (7th Cir. 2013). Thus, “there must be some kind of structural problem with section 2255


4
 The Seventh Circuit’s interpretation of § 2255(e)’s savings clause is in line with a majority of the Circuit
Courts of Appeals’ jurisprudence on this issue, and aligns with that of the Sixth Circuit, where Petitioner
was convicted. See, e.g., Wright v. Spaulding, 939 F.3d 695, 699 (6th Cir. 2019) (collecting cases); Martin
v. Perez, 319 F.3d 799 (6th Cir. 2003).
                                                     4
    Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 5 of 9 Page ID #674




before section 2241 becomes available. In other words, something more than a lack of success

with a section 2255 motion must exist before the savings clause is satisfied.” Webster v. Daniels,

784 F.3d 1123, 1136 (7th Cir. 2015).

                                              Discussion

         Petitioner was convicted of aiding and abetting the killing of Biri under 18 U.S.C.

§ 1512(a)(1) (1995), which provides in relevant part:

         (a)(1) Whoever kills or attempts to kill another person, with intent to-- . . .

                (C) prevent the communication by any person to a law enforcement officer
                or judge of the United States of information relating to the commission or
                possible commission of a Federal offense or a violation of conditions of
                probation, parole, or release pending judicial proceedings;

         shall be punished as provided in paragraph (2). 5

And, pursuant to the aiding and abetting statute:

            (a) Whoever commits an offense against the United States or aids, abets,
                counsels, commands, induces or procures its commission, is punishable as
                a principal.

            (b) Whoever willfully causes an act to be done which if directly performed by
                him or another would be an offense against the United States, is punishable
                as a principal.

18 U.S.C.A. § 2.

         In Fowler, the Supreme Court addressed the concern that a purely state crime could be

elevated to a federal witness tampering offense by a mere remote or hypothetical possibility that

the victim might have communicated with a federal officer. Fowler at 677-78. In reversing the

conviction of a defendant who killed a local police officer, the Court held that in order to prove

the required intent for a violation of 18 U.S.C. § 1512(a)(1)(C), the Government must establish a



5
 Section 1512(a)(2) provides that in the case of murder, the punishment may be death or life imprisonment,
and an attempt carries a sentence of up to 20 years. 18 U.S.C. § 1512(a)(2) (1995).
                                                    5
Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 6 of 9 Page ID #675




reasonable likelihood that if the victim had communicated with law enforcement, a relevant

communication would have been made to a federal officer. Id.

        Citing Schriro v. Summerlin, 542 U.S. 348, 351-52 (2004) and Fowler, 563 U.S. at 673,

Petitioner contends that Fowler represents a substantive change in decisional law that has

retroactive application and that stands “for the proposition that § 1512 only applies to the killing

of an actual informant or witness and not to any unforeseen or unintended collateral consequences”

such as the killing of a bystander who would not have been a prospective federal informant. (Doc.

1, pp. 15-16). Thus, he argues that because Biri was a bystander whose death was unforeseen and

unintended, he could not have formed the requisite intent to kill him, and as such, Biri’s murder

fell outside the scope of § 1512. He also argues that because the evidence showed only that he

attempted to kill Cheaib (the actual federal informant), that attempt carries only a 20-year sentence

under § 1512(a)(2)(B).

       Assuming for the sake of the Court’s analysis that Petitioner’s interpretation is correct, his

reliance on Fowler, a statutory interpretation case, would satisfy the first and second savings clause

conditions. However, the “miscarriage of justice” element is lacking. Fowler does not address

the intent requirement under 18 U.S.C. § 1512(a)(1)(C) as it may relate to the killing of a bystander

who was never the intended victim. Nor does Fowler alter the analysis regarding culpability for

aiding or abetting a federal offense.

       Petitioner states the obvious – he could not have formed the requisite intent under

§ 1512(a)(1)(C) to kill Biri in order to prevent his communication with a federal officer, because

Biri was a bystander and he did not want him to be killed. But Biri’s murder cannot be viewed in

isolation as Petitioner would have the Court do. Biri’s death was a direct result of Petitioner’s

efforts to kill Cheaib, who was a federal informant in the investigation and planned prosecution of



                                                  6
Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 7 of 9 Page ID #676




those conducting the drug trafficking operation in which Petitioner was involved. The relevant

intent is that of Petitioner toward Cheaib, the intended target of the hit.

       Petitioner’s challenge to his aiding and abetting conviction reiterates the issues he raised

on direct appeal. United States v. Hourani, 172 F.3d 50 (1999) (table), 1999 WL 16472, *3-4.

There, he argued that the shooter lacked the required intent under § 1512 to kill a person in order

to prevent a communication with law enforcement, and challenged the use of 18 U.S.C. § 2(b) to

transfer his intent to kill Cheaib to the shooter. The appellate court rejected those arguments,

concluding that the transferred intent provision in § 2(b) is implicit in § 2(a), and the charge that

he “did knowingly and intentionally cause the killing of another person [Mohamed Biri] … with

intent to prevent [Hassan Cheaib] … from communicating to a law enforcement officer … and to

prevent the attendance and testimony [of Hassan Cheaib] in an official proceeding” clearly fell

within § 2(b). Hourani, 1999 WL 16472, at *4; (Doc. 33-1, p. 127 (Count 2 of Indictment)). The

court also found that the jury instructions adequately informed the jury of the law by extensively

explaining aiding and abetting liability and specifying Petitioner’s required intent: “What the

government must prove is the defendant did something to help or encourage the crime with the

intent that the crime be committed.” Hourani, 1999 WL 16472, at *4; (See Doc. 19-7, pp. 2-10).

That instruction conformed with the requirements of § 2(b) to transfer Petitioner’s intent to the

shooter. Id.; see also United States v. Newman, 755 F.3d 543, 546 (7th Cir.) cert. denied, 574 U.S.

967 (2014) (“A person who aids or abets the commission of a crime is liable as a principal. 18

U.S.C. § 2. And an indictment need not charge the § 2 offense separately. Aiding or abetting is a

proper basis of conviction in every prosecution.”).

       The appellate court’s ruling makes clear that Petitioner’s intent to have Cheaib killed and

thereby stop him from communicating with federal officers was the relevant factor supporting his



                                                  7
    Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 8 of 9 Page ID #677




conviction for aiding and abetting the killing of Biri as a crime punishable under § 1512(a). It did

not matter on direct appeal that neither Petitioner nor the shooter intended to kill Biri, and it does

not matter in this case.       The holding in Fowler did not change the requirements for an

aiding/abetting conviction or affect the principle of transferred intent; it reversed a conviction

because the federal connection was not proven. Conversely, the evidence in Petitioner’s case

clearly established that the intended target was in communication with federal officers about a

federal crime. As such, the Supreme Court’s findings and conclusions in Fowler do not suggest

that Petitioner has been imprisoned for a nonexistent offense or that his conviction was a

miscarriage of justice.

         For the foregoing reasons, Petitioner’s claim does not fall within the scope of the savings

clause of 28 U.S.C. § 2255(e) and he is not entitled to relief under § 2241. 6

                                               Disposition

         Dani Hourani’s Petition for habeas relief under 28 U.S.C. § 2241 (Doc. 1) is DENIED;

all pending motions are DENIED AS MOOT; and this case is DISMISSED WITH

PREJUDICE. The Clerk is DIRECTED to close this case and enter judgment accordingly.

         It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 Petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). If Petitioner wishes

to appeal, he may file a notice of appeal with this Court within 60 days of the entry of judgment.

FED. R. APP. P. 4(a)(1)(B)(iii). A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 60-day appeal deadline. A Rule 59(e) motion must be filed no more

than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot be


6
 In light of this conclusion, the Court finds it unnecessary to address Respondent’s argument that Petitioner
procedurally defaulted his claim. Nor does the Court reach Petitioner’s arguments about evidence he claims
demonstrates his actual innocence because Fowler does not open the door for him to seek relief under
§ 2241.
                                                     8
Case 3:18-cv-00152-SMY Document 42 Filed 08/10/20 Page 9 of 9 Page ID #678




extended.

       A motion for leave to appeal in forma pauperis must identify the issues Petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the

amount to be determined based on his prison trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: August 10, 2020



                                                    s/ Staci M. Yandle
                                                    STACI M. YANDLE
                                                    United States District Judge




                                                9
